Citation Nr: 1627113	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  14-04 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of encephalopathy.

2.  Entitlement to service connection for Alzheimer's disease.

3.  Entitlement to service connection for dementia.

4.  Entitlement to service connection for delirium.

5.  Entitlement to service connection for depression.

6.  Entitlement to service connection for alcoholism.

7.  Entitlement to a total disability rating for compensation purposes based on individual unemployability.

8.  Entitlement to special monthly compensation based on the need for the regular aid and attendance of another person.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1970 to March 1971 and June 1989 to June 1997.  He also served with the Army National Guard, to include a period of active duty for training (ACDUTRA), which commenced on June 6, 2009.  The Veteran died in March 2014, and the appellant is the Veteran's surviving daughter.  In April 2014, she requested to be substituted as the claimant to continue her late father's appeal.  In March 2015, the RO granted her request.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The record before the Board consists of electronic records within the Veterans Benefits Management System and Virtual VA.

In April 2015, the appellant filed VA Form 21-601, Application for Accrued Amounts Due a Deceased Beneficiary, alleging that VA should be responsible for the Veteran's nursing home and burial expenses.  These issues have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 


REMAND

As a member of the Ohio Army National Guard, the Veteran was ordered to a period of ACDUTRA from June 6, 2009, through June 20, 2009.  On June 10, 2009, the Veteran did not report to his duty station and he was found by police in his car in a ditch off the road in a confused and disoriented state.  Because of concern for his safety given his altered mental state, police officers brought the Veteran to an emergency room.  Medical professionals suspected encephalopathy and delirium secondary to alcohol withdrawal, alcohol dependence, dementia, and early onset Alzheimer's disease.  The record contains a December 2009 memorandum by the National Guard reflecting its determination that the Veteran experienced encephalopathy due to acute alcohol withdrawal, which was incurred in the line of duty.

In January 2010, the Veteran filed claims for service connection for residuals of encephalopathy, delirium, and alcoholism, and in June 2010, he filed claims for a total disability rating for compensation purposes based on individual unemployability (TDIU), special monthly compensation (SMC) based on the need for aid and attendance, and service connection for dementia, Alzheimer's disease, and depression.

In support of these claims, the appellant has submitted the Veteran's records from his hospitalization in June 2009, but no other medical records pertaining to treatment or evaluation of the Veteran from June 2009 until his death are of record.  The evidence of record suggests that following the Veteran's June 2009 hospitalization, he was transferred to a rehabilitative residential program or chemical dependency program and that at the time of his death he was in a nursing home.  Accordingly, on remand a letter must be sent to the appellant informing her of the information and evidence necessary to substantiate her claims and inviting her to submit additional evidence or provide the information and any necessary authorization for VA to obtain the evidence on her behalf.

If warranted by medical records obtained while the case is in remand status, appropriate VA medical opinions should be obtained.

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C. for the following actions:

1.  The RO or AMC must send the appellant a letter informing her of the evidence that is necessary to substantiate the claims for the benefits at issue.

This letter must also request that she complete and return to VA an authorization to obtain medical records from all identified private medical providers who may have records relevant to the Veteran's claims or that she obtain and submit this evidence herself.  

Upon receipt of a completed authorization or authorizations from the appellant, the RO or AMC must undertake appropriate development to obtain any outstanding medical records pertinent to the issues on appeal. 

If the RO or AMC is unable to obtain any of the identified records, the appellant and her representative must be provided with the required regulatory notice informing them of such.  See 38 C.F.R. § 3.159 (e) (2015). 

2.  The RO or the AMC should also undertake any other development it deems to be warranted, to include obtaining medical opinions if the evidence received pursuant to this remand warrants such.

3.  Then, the RO or the AMC should readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the appellant's satisfaction, she and her representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


      (CONTINUED ON NEXT PAGE)

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

